     Case 1:17-cv-00902-DAD-SKO Document 63 Filed 10/14/20 Page 1 of 10


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE MACIEL and ELVIS BONILLA,                    No. 1:17-cv-00902-DAD-SKO
      on behalf of themselves and all others
12    similarly situated, and as “aggrieved
      employees” on behalf of other “aggrieved
13    employees” under the Private Attorneys            ORDER GRANTING PLAINTIFFS’ MOTION
      General Act of 2004,                              FOR PRELIMINARY APPROVAL OF
14                                                      CLASS ACTION SETTLEMENT
                         Plaintiffs,
15                                                      (Doc. No. 54)
             v.
16
      BAR 20 DAIRY, LLC, a California
17    limited liability company; and DOES 1
      through 50, inclusive,
18
                         Defendants.
19

20
21                                           INTRODUCTION

22          On August 28, 2020, the court conditionally granted plaintiffs’ second motion for

23   preliminary approval of class action settlement. (Doc. Nos. 54, 60.) Therein, the court directed

24   the parties to submit to the court a revised settlement reflecting the changes directed within thirty

25   days. (Doc. No. 60 at 34.) On September 28, 2020, attorney Kelsey M. Szamet submitted a

26   declaration in response to the court’s order issued on August 28, 2020. (Doc. No. 61.) Attached

27   to the Szamet Declaration is the parties’ Fifth Amended Settlement Agreement (Doc. No. 62-1

28   (“the Settlement”)), as well as other exhibits demonstrating the parties’ incorporation of the
                                                        1
     Case 1:17-cv-00902-DAD-SKO Document 63 Filed 10/14/20 Page 2 of 10


 1   changes in the proposed settlement as directed by the court’s order conditionally granting

 2   plaintiffs’ motion (see Doc. Nos. 61-2–61-8). For the reasons set forth below, the court will now

 3   fully grant plaintiffs’ motion for preliminary approval of class action settlement.

 4                                            BACKGROUND

 5          Defendant Bar 20 Dairy, LLC (hereinafter “Bar 20”) is a dairy farming business based in

 6   Kerman, California. (Doc. No. 54-1 at 14.) Defendant employed plaintiffs Jose Maciel and Elvis

 7   Bonilla as “milkers,” whose responsibilities included milking cows, monitoring the health

 8   conditions of cows, maintaining and cleaning corrals, cleaning the farm, inseminating cows,

 9   delivering calves, and assisting in defendant’s veterinary clinic. (Id.)

10          The detailed procedural history of this action was described in a previous order and will

11   not be reprised below. (See Doc. No. 34.) As relevant here, this action now proceeds on

12   plaintiffs’ fifth amended complaint, which alleges eight causes of action under California’s Labor

13   Code, Unfair Competition Law, and Private Attorneys General Act (“PAGA”), in addition to the

14   federal Fair Labor Standards Act (“FLSA”). (See Doc. No. 44.) On April 7, 2020, following the

15   court’s rejection of the parties’ Third Amended Settlement Agreement, plaintiffs renewed their

16   motion for preliminary approval of class action settlement based on the parties’ Fourth Amended

17   Settlement Agreement. (Doc. No. 54). On August 28, 2020, the court conditionally granted the

18   motion subject to additional changes being made to the Fourth Amended Settlement as described

19   in the court’s order. (Doc. No. 60.) On September 28, 2020, plaintiffs filed the Szamet

20   Declaration and several exhibits in response to the court’s order conditionally granting plaintiffs’
21   motion. (Doc. No. 61.)

22          The Fifth Amended Settlement now proposed by the parties corrects the deficiencies

23   identified by the court in its previous order conditionally granting preliminary approval. (See

24   Doc. No. 60.) For example: (1) the Settlement now redistributes unclaimed funds in a second,

25   pro rata payout to the Class Members who claimed their awards after the first distribution of

26   funds (Doc. No. 61 at ¶ 6); the class notice has been revised to include details pertaining to this
27   second distribution of funds and with a Spanish translation (id. at ¶¶ 12–15); and the

28   implementation schedule was revised to reflect the re-mailing response deadline for undeliverable
                                                        2
     Case 1:17-cv-00902-DAD-SKO Document 63 Filed 10/14/20 Page 3 of 10


 1   notices, the second distribution of funds, and the removal of the final approval hearing date for

 2   the court to provide a new date for that hearing (id. at ¶ 21).

 3                                         LEGAL STANDARDS

 4          The court recited the relevant legal standards for preliminary approval of Federal Rule of

 5   Civil Procedure 23 class and FLSA collection action settlements in its order of August 28, 2020.

 6   (See Doc. No. 60 at 5–10.) The court incorporates those standards by reference here and

 7   throughout this order.

 8                                           LEGAL ANALYSIS

 9   A.     Preliminary Class Certification

10          As the court determined in its previous order conditionally granting preliminary approval,

11   plaintiffs’ showings with respect to numerosity, commonality, typicality, and adequacy of

12   representation are adequate to meet the requirements of Rule 23(a). (Doc. No. 60 at 12–16); see

13   also Lozano v. AT&T Wireless Services, Inc., 504 F.3d 718, 730 (9th Cir. 2007). The court also

14   determined that Rule 23(b)(3)’s predominance and superiority requirements are met here. (Doc.

15   No. 60 at 16–18); see also Ellis v. Costco Wholesale Corp., 657 F.3d 970, 981 (9th Cir. 2011).

16   The court reaffirms these findings because the parties’ Fourth and Fifth Settlement Agreements

17   are identical with respect to class certification. (See Doc. No. 61-2.) Accordingly, the court

18   grants preliminary certification of the proposed class under Federal Rule of Civil Procedure 23.

19   B.     Conditional Certification of FLSA Collective Action

20          In its previous order, the court found that conditional certification of this FLSA collective
21   is appropriate. (Doc. No. 60 at 18.) The court also reaffirms this finding, again because the

22   Fourth and Fifth Settlement Agreements are identical with respect to FLSA collective action

23   certification. (See Doc. No. 61-2.) Accordingly, the court grants conditional certification of the

24   FLSA collective action.

25   C.     Preliminary Settlement Approval

26          1.      The PAGA Component
27          The court recited the relevant legal standards for reviewing a proposed settlement under

28   PAGA in its order issued on August 28, 2020. (See Doc. No. 60 at 19.) The court incorporates
                                                         3
     Case 1:17-cv-00902-DAD-SKO Document 63 Filed 10/14/20 Page 4 of 10


 1   those standards by reference here and throughout this order. In its previous order, the court noted

 2   that the parties had failed to submit proof of the submission of their Fourth Amended Settlement

 3   Agreement to the LWDA. (Id.) Here, attached to the Szamet Declaration is plaintiffs’ proof of

 4   submission of the Fifth Amended Settlement to the LWDA for its review. (Doc. No. 61-8.)

 5   Because of the current lack of objection from the LWDA, despite notice of the Fifth Amended

 6   Settlement being provided to it, Chamberlain v. Baker Hughes, a GE Co., LLC, No. 1:19-cv-

 7   000831-DAD-JLT, 2020 WL 4350207, at *5 (E.D. Cal. July 29, 2020), the court will proceed to

 8   address the fairness, reasonableness, and adequacy of the PAGA penalties under that agreement

 9   below.

10             2.     The FLSA Component

11             The court determined in its previous order that a bona fide dispute as to defendants FLSA

12   liability exists between the parties in this case. (Doc. No. 60 at 19–20.) The reaffirms that

13   finding, again because the Fourth and Fifth Settlement Agreements are identical with respect to

14   the existence of a bona fide dispute regarding defendant’s FLSA liability. (See Doc. No. 61-2.)

15   Accordingly, the court will also evaluate the fairness of the proposed settlement as to the FLSA

16   claims.

17             3.     Procedural Fairness

18             In its previous order, the court concluded based on representations by the parties that the

19   parties’ negotiations constituted genuine, informed, and arm’s-length bargaining. (Doc. No. 60 at

20   20–21.) The court reaffirms that finding because the Fourth and Fifth Settlement Agreements are
21   identical with respect to procedural fairness.

22             4.     Substantive Fairness

23                    a.      Adequacy of the Settlement Amount

24             The court recited the relevant legal standards for reviewing a proposed settlement award’s

25   fairness in its order issued on August 28, 2020. (See id. at 21.) The court incorporates those

26   standards by reference here and throughout this order. The parties in this case have agreed to a
27   $450,000.00 Gross Settlement. (Doc. No. 62-1 at 12.) When the court conditionally granted

28   preliminary approval of the Settlement, the Net Settlement Amount was calculated to be
                                                          4
     Case 1:17-cv-00902-DAD-SKO Document 63 Filed 10/14/20 Page 5 of 10


 1   $249,750.00 and the amount that the average Class Member could expect to receive under the

 2   Settlement was $840.90. (Doc. No. 60 at 22–23.) Because the Fifth Amended Settlement

 3   Agreement includes a Settlement Administrator bid that has increased by $3,800.00, the new Net

 4   Settlement Amount is $245,950.00. (See Doc. No. 62-1 at 12.) Accordingly, the average Class

 5   Member can now expect to receive approximately $828.00 under the Settlement. (Id.) Although

 6   the court noted in its order conditionally granting preliminary approval that the recovery rate was

 7   at the low end of the range of percentage recoveries to be found reasonable (id. at 22), the court

 8   does not find the new Net Settlement Amount’s slight deviation to be significant. Moreover, the

 9   court has previously also determined that the low recovery rate did not justify the quick

10   redistribution of unclaimed funds to a cy-près beneficiary and thus directed the parties to

11   restructure the Settlement so that any unclaimed funds will be redistributed in a second, pro rata

12   payout to the Class Members who claimed their awards after the first distribution of funds. (Doc.

13   No. 60 at 21–23.) The Settlement now reflects this change. (See Doc. No. 62-1 at 30.)

14   Accordingly, the court approves the Settlement amount reflected in the proposed Fifth Amended

15   Settlement Agreement.

16                  b.      PAGA Penalties

17          The court concluded in its previous order that the proposed settlement of plaintiff’s PAGA

18   claims is fair, reasonable, and adequate in light of the PAGA’s public policy goals. (Doc. No. 60

19   at 24–25.) The court reaffirms that finding because in this regard as well, the Fourth and Fifth

20   Settlement Agreements are identical with respect to the PAGA penalties.
21                  c.      Attorneys’ Fees

22          In its previous order, the court noted that it was not fully persuaded that plaintiffs’

23   $150,000.00 attorneys’ fee request amount—equivalent to 33.33 percent of the Gross Settlement

24   Amount—was reasonable, particularly in light of the low recovery rate and the repeated failure of

25   the parties to craft a satisfactory settlement agreement. (Id. at 27.) Nonetheless, the court

26   concluded that, for the purposes of preliminary approval, it would accept the justifications
27   provided by plaintiffs’ counsel for a measured departure from the 25 percent benchmark to the

28   requested amount. (Id.) The court reaffirms that finding. However, the court again reminds
                                                        5
     Case 1:17-cv-00902-DAD-SKO Document 63 Filed 10/14/20 Page 6 of 10


 1   counsel that it will carefully re-examine the award of attorneys’ fees and conduct a final lodestar

 2   cross-check at the final approval stage. The court expects plaintiffs’ counsel to provide all of the

 3   requisite billing records and calculations underlying its assertion that the lodestar calculation

 4   exceeds one third of the Gross Settlement Amount, as well as an accurate and complete

 5   accounting for the requested $25,000.00 in costs to be presented for the court’s review at the final

 6   approval stage. (See id.)

 7                  d.      Incentive Payment

 8          The court determined in its previous order that while the proposed $15,000.00 incentive

 9   award may be disproportionately high given the possible disparity with the Settlement’s average

10   and/or median award to the putative class and collective members, the court would preliminarily

11   approve the incentive award in the amount sought. (Id. at 27–29.) The court reaffirms that

12   finding here. Nonetheless, plaintiffs are reminded that they must demonstrate at the final

13   approval stage that the requested awards are fully justified and are commensurate with, and do

14   not inappropriately dwarf, the awards received by the Class Members.

15                  e.      Release of Claims

16          In its previous order, the court concluded that the Released Claims appropriately track the

17   claims at issue in this case and that the terms governing their release are consistent with

18   applicable caselaw. (Id. at 29.) The court reaffirms that finding because the Fourth and Fifth

19   Settlement Agreements are identical with respect to the release of claims.

20   D.     Proposed Class Notice and Administration
21          The court recited the relevant legal standards for determining the adequacy of a proposed

22   settlement’s notice in its order issued on August 28, 2020. (See Doc. No. 60 at 30–31.) The court

23   incorporates those standards by reference here and throughout this order. The parties have made

24   the changes to the notice as directed in the court’s order conditionally granting preliminary

25   approval. First, the court directed the parties to revise the Class Notice to include both English

26   and Spanish versions, because it is likely that many of the Class Claimants may face difficulties
27   in understanding a Class Notice provided to them only in English. (Id. at 31.) Accordingly, the

28   parties have provided a revised Class Notice in the Spanish language. (See Doc. No. 61-7.)
                                                        6
     Case 1:17-cv-00902-DAD-SKO Document 63 Filed 10/14/20 Page 7 of 10


 1   Second, there was a discrepancy in the Class Notice as to the expected Settlement Administration

 2   cost. The Class Notice now explains that Settlement Administration costs will not exceed

 3   $10,300.00, which the Szamet Declaration details and the court will discuss below. Third and

 4   finally, the parties were directed to revise the Class Notice to include details regarding the second

 5   distribution of funds ordered by the court in the event that any Class Members decide to opt-out

 6   or otherwise fail to deposit their settlement checks. The parties have made that revision.1 (See

 7   Doc. Nos. 61-6, 61-7.) Accordingly, the court now approves the proposed Class Notice.

 8   E.      Settlement Administrator and Settlement Administration Costs

 9           In its previous order, the court appointed Simpluris as the Settlement Administrator.

10   (Doc. No. 60 at 31–32.) At the time the parties filed their proposed Fourth Amended Settlement,

11   the estimated cost of administering that settlement was $6,500.00. (Id. at 32.) The parties have

12   now submitted two Settlement Administration cost bids in connection with their Fifth Amended

13   Settlement: one with and one without the inclusion of costs for the second redistribution of

14   unclaimed funds. (See Doc. Nos. 61-3, 61-4.) The modified bid, which includes the cost of the

15   second redistribution, is $10,300.00. (See Doc. No. 61-3.) The Szamet Declaration also notes

16   that even absent the second distribution, the passage of time since the filing of the Fourth

17   Amended Settlement has resulted in Settlement Administration costs increasing to $7,450. (Doc.

18   No. 61 at ¶ 11; see also Doc. No. 61-4.) The court finds that the $10,300.00 estimate in the

19   modified bid is proportionally consistent with other settlements approved by this court. See, e.g.,

20   CoreCivic of Tennessee, 2020 WL 1475991, at *14 (administration costs of $15,000.00 for a $3.2
21   million settlement); Dakota Med., Inc. v. RehabCare Grp., Inc., No. 1:14-cv-02081-DAD-BAM,

22   2017 WL 1398816, at *5 (E.D. Cal. Apr. 19, 2017) (administration costs of $94,000.00 for a $25

23   million settlement); Aguilar, 2017 WL 117789, at *7 (administration costs of $45,000.00 for a

24   /////

25
     1
26     The court notes that both of the most recent versions of the class notice presented to the court
     by the parties erroneously direct the class members to review the Fourth Amended Joint
27   Stipulation of Class Action Settlement and Release for further details, when class members
     should be directed to the current version, which is the Fifth Amended Joint Stipulation. The
28
     parties are directed to correct this error in the latest notice before it is sent out.
                                                           7
     Case 1:17-cv-00902-DAD-SKO Document 63 Filed 10/14/20 Page 8 of 10


 1   $4.5 million settlement). Accordingly, the court reaffirms its appointment of Simpluris as the

 2   Settlement Administrator.

 3   F.        Implementation Schedule

 4             Plaintiff has submitted the following implementation schedule:

 5
                             Event                                               Date
 6
         Deadline for defendant to provide Simpluris        No later than fourteen (14) days after entry of
 7       with a list of Class Members (“Class List”)        Preliminary Approval Order

 8       Deadline for Simpluris to send the Initial         No later than fourteen (14) days after receipt
         Mailing to each Class Member                       of the Class List
 9
         Deadline to file any Objections, Opt-Out           No later than forty-five (45) days after the
10       Request, or Pay Period Disputes                    Initial Mailing (the “Response Deadline”)

11       Deadline for Simpluris to perform skip trace   No later than five (5) days after the Response
         and re-mail any undeliverable Class Notices(s) Deadline
12       returned before the Response Deadline

13       Deadline to respond to any re-mailed Class         No later than fourteen (14) days after the
         Notices(s)                                         Class Notice was re-mailed
14
         Deadline to compile and submit to the Parties      No later than seven (7) days prior to the Final
15       a report of 1) the number of Class Members         Approval Hearing
         who opted out and 2) the final individual
16       settlement amounts due to each Class
         Claimant
17
         Deadline for recipients to cash their settlement   One-hundred-twenty days (120) after the date
18       checks                                             of mailing or remailing, recipients will receive
                                                            a letter noting that the check will be cancelled
19                                                          within thirty (30) days if not cashed
20       Deadline for Simpluris to complete second          One hundred-fifty days (150) after the date of
         distribution to recipients who previously          mailing or remailing, whichever is later, of the
21       cashed first round of settlement checks            settlement checks and the reminder letter
22       Deadline for the cy-près beneficiary to receive    No later than forty-five (45) days after the
         funds                                              mailing of second round settlement checks
23
         Final Approval Hearing2                            April 12, 2021
24
     (See Doc. No. 61-9 at 8–9.)
25

26   2
       The parties’ Fifth Amended Settlement Agreement erroneously states that the final approval
     hearing will be heard in the Fresno County Superior Court. However, the class notice approved
27   by this court correctly states that the final fairness hearing will be before the undersigned in the
     Fresno courthouse of the U.S. District Court for the Eastern District of California. The parties are
28
     directed to correct this language in their Fifth Amended Settlement Agreement.
                                                           8
     Case 1:17-cv-00902-DAD-SKO Document 63 Filed 10/14/20 Page 9 of 10


 1           In its previous order conditionally granting preliminary approval, the court identified

 2   several deficiencies relating to the parties’ originally proposed implementation schedule. First, it

 3   was unclear what deadline applied to the sending out of new Claim Notices after any Initial

 4   Mailings are returned as undeliverable, and what deadline applied to any responses submitted in

 5   response to those re-mailed Claim Notices. (Doc. No. 60 at 33.) Second, the original

 6   implementation schedule did not reflect the second distribution of funds ordered by the court.

 7   Finally, the final approval hearing date requested by the parties in the original implementation

 8   schedule had already passed. The proposed implementation schedule pending before the court

 9   corrects all of these deficiencies. Accordingly, the court will approve the parties’ implementation

10   schedule.

11                                              CONCLUSION

12           For the reasons explained above:

13           1.     Plaintiffs’ motion for preliminary approval of class action settlement (Doc. No. 54)

14                  is granted;

15           2.     The proposed class and FLSA collective are certified for settlement purposes;

16           3.     Plaintiffs’ counsel, David G. Spivak of The Spivak Law Firm and Eric B. Kingsley

17                  of Kingsley & Kingsley, APC, are appointed as class counsel for settlement

18                  purposes;

19           4.     The named plaintiffs, Jose Maciel and Elvis Bonilla, are appointed as class

20                  representatives for settlement purposes;
21           5.     Simpluris is approved as the settlement claims administrator;

22           6.     The proposed notice and claim forms are approved in accordance with Federal

23                  Rule of Civil Procedure 23 and 29 U.S.C. § 216(b);

24           7.     The proposed settlement is approved on a preliminary basis in the manner detailed

25                  above;

26   /////
27   /////

28   /////
                                                        9
     Case 1:17-cv-00902-DAD-SKO Document 63 Filed 10/14/20 Page 10 of 10


 1          8.    The hearing for final approval of the proposed settlement is set for April 12, 2021

 2                at 1:30 pm before the undersigned in Courtroom 5, with the motion for final

 3                approval of class action settlement to be filed at least 28 days in advance of the

 4                final approval hearing, in accordance with Local Rule 230(b); and

 5          9.    The settlement implementation schedule set forth above is adopted.

 6    IT IS SO ORDERED.
 7
         Dated:   October 13, 2020
 8                                                   UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     10
